DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 and 14-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regrading claim 1, the prior art of record of record does not disclose receiving, from a user equipment (UE), a request for a UE policy that is to be obtained from a policy control function (PCF), the request including a UE policy container; obtain the UE policy from the PCF by forwarding the UE policy container  to an access management and mobility function (AMF); receiving the UE policy container with the UE policy from the AM; and transmitting the UE policy to the UE by forwarding the UE policy container with the UE policy to the UE via downlink (DL) non- access stratum (NAS) transport message.
Claim 7 is allowed in view of Applicant’s argument filed on 3/21/2022 (pp.12-13).
Regarding claim 14, the prior art of record does not  disclose transmitting, to a mobility management entity (MME), a request for a user equipment (UE) policy from a policy control function (PCF); and receiving the UE policy from the MME by receiving a UE policy container with the UE policy via a downlink (DL) non-access stratum (NAS) transport message, wherein the UE policy is obtained from the PCF when the UE policy container is forwarded to an access management and mobility function (AMF) and when the UE policy container is updated with the UE policy from the AMF

Regrading claim 22, the prior art of record dos not disclose receiving, from a mobility management entity (MME), a request for a user equipment (UE) policy for a UE via an access management and mobility function (AMF), transmitting the UE policy via the AMF; obtaining the UE policy from a unified data repository (UDR); and transmitting the UE policy to the MME.
Claims 2-6, 8-12, 15-21, and 23-29 are allowed by virtue of their dependency on an allowed base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781. The examiner can normally be reached Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642